Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.
ATTORNEYS FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOEL C. WEINEKE                                  ROBERT HENKE
Weineke Law Office, LLC                          KARRIE MCCLUNG
Plainfield, Indiana                              CHRISTINE REDELMAN
                                                 DCS Central Administration
CARA SCHAEFER WIENEKE                            Indianapolis, Indiana
Special Assistant to the State Public Defender
Plainfield, Indiana
                                                                              FILED
                                                                          Feb 26 2013, 9:28 am

                               IN THE                                             CLERK
                     COURT OF APPEALS OF INDIANA                                of the supreme court,
                                                                                court of appeals and
                                                                                       tax court




IN RE THE MATTER OF A.R., et al.,                )
ALLEGED CHILDREN IN NEED                         )
OF SERVICES:                                     )
                                                 )
T.M., (Mother),                                  )
                                                 )
       Appellant- Respondent,                    )
                                                 )
               vs.                               )    No. 52A02-1205-JC-388
                                                 )
THE INDIANA DEPARTMENT OF                        )
CHILD SERVICES,                                  )
                                                 )
       Appellee-Petitioner.                      )


                       APPEAL FROM THE MIAMI CIRCUIT COURT
                            The Honorable Robert Spahr, Judge
                              Cause Nos. 52C01-1111-JC-59
                                        52C01-1111-JC-60
                                         52C01-1111-JC-61
                                         52C01-1111-JC-62
                                    February 26, 2013



      MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION



ROBB, Chief Judge

       Mother has petitioned for rehearing in this case. In our opinion, we held that there

was sufficient evidence to support the trial court’s determination that Mother’s four

children were CHINS. In re A.R., 979 N.E.2d 1070 at *4, No. 52A02-1205-JC-388 (Ind.

Ct. App. Dec 10, 2012). We grant Mother’s petition for rehearing for the sole purpose of

clarifying our reading of the record, and we otherwise affirm our opinion in all other

respects.

       In our opinion, we concluded that the court’s findings of fact regarding Mother’s

drug use were not enough, alone, to support the first prong of the statute regarding a

finding of CHINS, because there was no evidence that the drug use occurred while

Mother was supervising the children or when the children were present. Id. at *2.

However, we also concluded that the combination of Mother’s drug use with the court’s

finding that Mother neglected to ensure the children were properly cared for was enough

to meet the first prong. Id. at *3. In support of the finding that Mother neglected to

ensure the children were cared for, we referenced a DCS pre-dispositional report which

was submitted without objection, and which noted several incidents which supported the

court’s finding. We stated that the report was submitted at the fact-finding hearing. Id.

       Mother petitions for rehearing on the ground that the report was submitted after



                                             2
the fact-finding hearing had concluded, and was submitted for purposes of the

dispositional hearing only. Mother argues that it is therefore inappropriate to use that

report as support for a finding of CHINS, and that there is nothing else in the record to

support the finding of the court that Mother neglected to ensure that the children were

properly cared for. After reviewing the record, we agree that the pre-dispositional report

was submitted after the fact-finding hearing was concluded and was therefore irrelevant

to the court’s finding of the children being CHINS. See In re K.D., 962 N.E.2d 1249,

1259 (Ind. 2012) (“We also point out that parents have [fewer] protections in a

dispositional hearing than they have in a fact-finding hearing. Therefore, it would be

advantageous for DCS to proceed to a contested dispositional hearing and bypass the

fact-finding hearing.   At a dispositional hearing, the juvenile court can admit the

dispositional report of DCS even if it includes hearsay.”); T.Y.T. v. Allen Cnty. Div. of

Family & Children, 714 N.E.2d 752, 756 (Ind. Ct. App. 1999) (“At a fact-finding

hearing, the court decides only whether the child is a CHINS based upon the criteria set

out in the CHINS statute. A CHINS finding need only be supported by sufficient

evidence that a child is a CHINS as defined in the CHINS statute.”); Hallberg v.

Hendricks Cnty. Office of Family & Children, 662 N.E.2d 639, 643 (Ind. Ct. App. 1996)

(“We have held that once a trial court determines that a child is a CHINS, the trial court

is required to hold a dispositional hearing because the finding of CHINS is a mere

preliminary step to be taken prior to choosing among several different dispositional

alternatives.”).

       However, review of the record also reveals other testimony, presented during the


                                            3
fact-finding hearing, which supports the court’s finding that Mother neglected to ensure

the children were properly cared for. Testimony from David Balmer, a family case

manager with DCS, indicated that Mother was the subject of another substantiated report

after DCS became involved in her case. The complaint was that there was trash in the

home, the utilities had been turned off, and the kids were not being offered food. An

objection to this testimony was overruled.

       We conclude that this testimony was sufficient to support the finding of the trial

court that Mother neglected to ensure the children were properly cared for, and we affirm

our original opinion in all other respects.

MAY, J., and PYLE, J., concur.




                                              4